EXHIBIT 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT




This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of July  1,
2016  by  and  between  Rockdale  Resources  Corporation,  a Colorado 
corporation (the “Company”), and Paul Deputy (the “Executive”).  The  Company
and  the Executive are sometimes hereinafter referred to individually as a
“Party” and together as “Parties”.
 
WHEREAS, the Executive has substantial business knowledge and expertise in the
conduct of Accounting for a public entity and the Company desires to retain the
knowledge, expertise and experience of the Executive to assist in the financial
operations of the Company;
 
WHEREAS, the foregoing recitals are incorporated into the covenants of this
Agreement as if set forth herein at length.


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:


1.  Employment;  Term.  The Company will employ the Executive,  and the
Executive  hereby accepts employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and, unless  sooner  terminated  as provided in Section 5 hereof, ending on
the twelfth twenty four (12) month anniversary of the Effective Date (the
“Initial Term”). At the expiration of the Initial Term, this Agreement will
automatically renew for successive additional terms  of  one  (I)  year  (each 
a  “Renewal  Term”  and, together  with the  Initial  Term, the  “Employment
Period”).
 
2. Position and Duties.
 
(a) During the Employment Period, the Executive will serve as the Chief
Financial Officer of the Company and will have the normal duties,
responsibilities and authority of this office, subject to the power of the Board
to expand or limit such duties, responsibilities and authority.
 
(b) During the Employment Period, the Executive will report directly to  the
Board and will devote his best efforts  and his  full business time  and 
attention  (save and  except  for permitted vacation periods and reasonable
periods of  illness  or  other  incapacity.  The  Executive will act in the best
interest of  the  Company  and  will  perform  his  duties,  responsibilities
and functions on behalf of the Company hereunder to the best of his abilities in
a diligent, trustworthy,  businesslike  and  efficient manner.


3. Compensation.
 
(a) During the Employment Period, the Executive’s base salary will be One
Hundred Forty Thousand and No/100 Dollars ($140,000) per annum (as adjusted from
time to time, the “Base Salary”). The Executive’s Base Salary will be paid  by
the  Company not less  than monthly in accordance with the Company’s regular
payroll practices, as the same may be reasonably adjusted by the Company from
time to time.

--------------------------------------------------------------------------------

(b) All amounts payable to the Executive hereunder will be subject to all
required withholding by the Company.
 
(c) A one-time grant of warrants to purchase 550,000 shares of the Company’s
common stock (the “Shares”), effective July 1, 2016, which Shares will bear the
appropriate restrictive legend as recommended by the Company’s securities
counsel. The warrants will be exercisable for a three year period   beginning 
July  1, 2016 at a strike price of $.077 cents.
 
(d) Deferred Compensation: Compensation for the first 90 days of the contract
period will be deferred with the Board having the option to, (a) authorize
payment at that time or (b) elect to defer payment until the closing of the
Bridge Loan Financing in exchange for issuing a warrant to purchase Rockdale
shares equal to the amount of salary deferred at a price equal to the closing
price of the stock on the day of the Board meeting or (c) issue shares of common
stock based on a strike price equal to the closing price of the company’s shares
on the previous day.
 
4. Benefits. In addition to the Base Salary and other compensation provided for
in Section 3 above, the Executive will be entitled to the following benefits
during the Employment Period:
 
(a) The Executive will be entitled to three (3) weeks of vacation for the twelve
(12) month period within the Employment Period, during which time his
compensation shall be paid in full, and such holidays and other nonworking days
as are consistent with the policies of the Company for employees generally. Such
vacation shall be taken in the reasonable judgment of the Executive.
 
(b) The Executive will be entitled to participate in the Company’s health and
welfare benefit programs for which other employees of the Company are generally
eligible, subject to any eligibility requirements of such plans and programs.
 
(c) The Company will reimburse the Executive for all reasonable expenses
incurred by him in the course of performing his duties and responsibilities
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertaimnent and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses. Expense reports will be reviewed by the CEO.


5. Termination.
 
(a) Notwithstanding Section 1 of this Agreement, the Executive’s  employment
with the Company and the Employment Period will end on the earlier of (i) the
Executive’s death or mental or physical disability or incapacity (as determined
by a physician selected  by  the  Company  in  its  good  faith  judgment),  
(ii)  the  Executive’s  resignation  or  (iii) termination by the Company at any
time with or without Cause (as defined below). Except as otherwise provided
herein, any termination of the Employment Period by the Company or by the
Executive will be effective as specified in a written notice from the
terminating Party to the other Party.
 
(b) If, during the Employment Period, the Executive’s employment with the
Company is terminated pursuant to Section 5(a) above, or is terminated by the
Company with Cause, then the Executive will only be entitled to receive his Base
Salary through the date of termination and will not be entitled to any other
salary, bonus, severance, compensation or benefits from the Company or any of
its Affiliates thereafter, other than those expressly required under applicable
law (such as the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”)). In such case Executive agrees to return proportional
warrants of the 250,000 share warrant grant relative to the unexpired portion of
the initial employment period at time of termination.

--------------------------------------------------------------------------------

(c) If (i) the Executive’s employment with the Company is terminated by the
Company without Cause during the Initial Term, (ii) the Executive executes a
general  release  in favor of the Company and its Affiliates in form and
substance  satisfactory to the  Company  and  such release becomes effective and
is not revoked,  and  (iii) the  Executive  complies  with  the  terms of this
Agreement, then the Executive will be entitled to receive, for the remainder of
the  Initial Term, (A) an amount equal to two (2) months of of his Base 
Salary.  The  severance  payments payable to the Executive pursuant to this
clause (c) of this  Section will  be paid  at the  time and in the manner set
forth in Section 3 hereof. The severance payments payable to the Executive
pursuant to this clause (c) of this Section will be paid at the time and in the
manner set forth in Section 3 hereof. Notwithstanding anything to the contrary,
all  severance  payments pursuant to this Section 5(c) will end if and when
Executive commences new employment or substantial self-employment
 
(d) Except as otherwise expressly provided herein, all of the  Executive’s
rights to salary, bonuses, fringe benefits, severance and other compensation
hereunder or under any policy or program of the Company which accrue or become
payable on or after the termination of the Employment Period will cease upon
such termination other than those expressly required under applicable law (such
as COBRA).
 
(e) For purposes  of this  Agreement,  “Cause” will  mean  (i) the  commission 
of a felony or other crime involving moral turpitude or the commission of any
other act or omission involving misappropriation,  dishonesty,  unethical 
business  conduct,  disloyalty,  fraud  or  breach of fiduciary duty, (ii)
reporting to work under  the  influence  of  alcohol,  (iii) the  use  of 
illegal drugs (whether or not at the workplace) or other  conduct,  even  if
not  in  conjunction  with  his duties hereunder, which could reasonably  be
expected to, or which  does, cause the Company  or  any of its Affiliates public
disgrace or disrepute or economic harm,  (iv)  repeated  failure  to  perform
duties as reasonably directed by the Board,  (v) gross negligence  or willful 
misconduct  with respect to the Company or its Affiliates or in the performance
of the Executive’s duties hereunder, (vi) obtaining any personal profit not
thoroughly disclosed  to  and  approved  by  the Board in connection with any
transaction entered  into by, or on behalf  of, the Company  or any of its
Affiliates, (vii) violating any of the terms of the Company’s or its Affiliates’
rules or policies applicable to Executive which, if curable, is not cured  to 
the  Board’s  reasonable  satisfaction  within fifteen ( 15) days after written
notice thereof to the Executive,  or any other material  breach  of this
Agreement or any other agreement between the Executive and the Company or any of
its Affiliates which, if curable, is not cured to the Board’s reasonable
satisfaction within fifteen (15)  days after written  notice thereof to the
Executive.
 
6. Confidential Information. The Executive recognizes and acknowledges that the
continued  success of the Company and its Affiliates depends upon the use and
protection  of  alarge body of confidential and proprietary information and that
the Executive will have access to certain Confidential Information of the
Company and its Affiliates and Persons with which the Company and its Affiliates
do business, and  that  such  Confidential  Information  constitutes valuable,
special and unique property of the Company, its Affiliates and such other
Persons. “Confidential Information” will be interpreted to include all
information  of  any  sort  (whether merely remembered or embodied in a tangible
or intangible form) that is (i) related  to  the  Company’s or its Affiliates’ 
(including  their  predecessors)  current  or  potential  business  and  (ii)
not generally or publicly known. Confidential Information includes, without
limitation, the information, observations and data obtained by  the Executive 
while  employed  by  the  Company and its Affiliates (or any  of  their 
predecessors)  concerning  the  business  or  affairs  of  the Company or any 
of  its Affiliates,  including  information  concerning  acquisition 
opportunities  in or reasonably related to the Company’s or its Affiliates’
business or industry, the identities of the current, former or prospective
employees, suppliers and customers of  the  Company  or  its  Affiliates,
development,  transition  and  transformation  plans,  methodologies  and 
methods  of doing business, strategic, marketing and expansion plans, financial 
and business  plans,  financial data, pricing information, employee  lists  and 
telephone  numbers,  locations  of  sales representatives, new and existing
customer or supplier programs and services, customer terms, customer service and
integration processes, requirements  and costs of providing  service,  support
and equipment. The Executive agrees that he will use the Confidential
Information  only  as  necessary and only in connection with the performance of
his duties hereunder.  The Executive  agrees that he will not disclose to any
unauthorized Person or use for  his  own  or  any  other purposes (except as
described in the  immediately  preceding  sentence)  any  Confidential
Information without the prior written consent of the Board, unless and to the
extent that (a) the Confidential Information becomes generally known to  and 
available  for use by the public  other than as a result of the Executive’s acts
or omissions or (b) the Executive is ordered by a court of competent
jurisdiction to disclose Confidential  Information,  provided  that  in  such 
circumstance the Executive must (i) provide prompt written notice of such order
to the Company and  (ii)  cooperate with the Company  when revealing  such
Confidential  Information  to  such court.

--------------------------------------------------------------------------------

7. Return of Company Property. The Executive acknowledges and agrees that all
notes, records, reports, sketches, plans, unpublished memoranda or other
documents, whether in paper, electronic or other form (and all copies thereof),
held by the Executive concerning any information relating to the business of the
Company or any of its Affiliates, whether confidential or not, are the property
of the Company. The Executive will deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
request, all such equipment, files, property, memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and all electronic, paper or other copies thereof) belonging to the Company or
any of its Affiliates which includes, but is not limited to, any materials that
contain, embody or relate to the Confidential Information, Work Product (as
defined in Section 8 below) or the business of the Company or any of its
Affiliates, which he may then possess or have under his control. The Executive
will take  any and  all actions reasonably deemed necessary or appropriate by
the Company from time to time in its sole discretion to ensure the continued
confidentiality and protection of the Confidential Information. The Executive
will notify the Company promptly and in writing of any circumstances of which
the Executive has knowledge relating to any possession or use of any
Confidential Information by any Person other than those authorized by the terms
of this Agreement.
 
8. Executive’s Representations. The Executive hereby  represents  and warrants 
to the Company that (i) he has entered into this Agreement of his own free will
for no consideration other than as referred to herein, (ii) the execution,
delivery and performance of this Agreement by the Executive does not and will
not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Executive is a
party or by which the Executive is bound, (iii) the Executive is not a party to
or bound by any employment, non-competition, confidentiality or other similar
agreement with any other Person. (except as contemplated by the Purchase
Agreement) and (iv) upon the execution and delivery of this Agreement by the
Company, this Agreement will be the valid and binding obligation of the
Executive, enforceable in accordance with its terms. The Executive has had the
opportunity to consult with independent legal counsel regarding the Executive’s
rights and obligations under this Agreement and that the Executive fully
understands the terms and conditions contained herein. Executive agrees to
immediately notify the Company of any fact or circumstance that occurs or is
discovered during the Employment Period which alone or with the passage of time
and/or the combination with other reasonably anticipated factors render or could
reasonably render any of these representations and warranties to be untrue or
that might otherwise adversely affect the goodwill of the Company.



--------------------------------------------------------------------------------

9. Definitions.


“Affiliate” means, with regard to any Person, (a) any other Person, directly or
indirectly, controlled by, under common control of or with, or controlling such
Person, (b) any other Person, directly or indirectly, in which such Person
holds, of record or beneficially, five percent (5%) or more of the equity or
voting securities, (c) any other Person that holds, of record or beneficially,
five percent (5%) or more of the equity or voting securities of such Person, (d)
any other Person that, through contract, relationship or otherwise, exerts a
substantial influence on the management of such Person’s affairs, (e) any other
Person that, through contract, relationship or otherwise, is influenced
substantially in the management of their affairs by such Person, or (f) any
director, officer, partner or individual holding a similar position in respect
of such Person.
 
“Applicable Area” means the United States.


“Board” means the Board of Directors of the Company.


“Business” means the actual and intended businesses of the Company and its
Affiliates during the Employment Period and as of the date the Executive’s
employment with the Company terminates for any reason. As of the date hereof,
the Business of the Company is oil and gas exploration, development and
production.


“Customer” means any Person who:


(a)
purchased products or services from the Company or any Affiliate during the
three (3) years prior to the date of termination of the Executive’s employment;
or



(b)
was called upon or solicited by the Company or any Affiliate during such three
(3) year period if the Executive had direct or indirect contact  with  such 
Person  as an  employee  of the  Company  or any Affiliate or learned or became
aware of such Person during his employment with the Company or any Affiliate.

--------------------------------------------------------------------------------

 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union,  association  or governmental  or
regulatory  entities, department,  agency  or authority.


“Subsidiary” means any corporation, limited liability company, partnership or
other entity of which a Person, directly or indirectly, holds a majority of the
voting stock or voting power, or a majority of the capital, profits or other
economic interests therein, or has an option to acquire any such interest.
 
10. Survival.  Sections  5  through  26  will  survive  and  continue  in  full
force m accordance with their terms notwithstanding the termination of the
Employment Period.
 
11. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and sent to the address set  forth 
below,  and  shall  be deemed to have been duly given (A) one business day after
being delivered by hand, (B) five business days after being  mailed  first
class, certified return receipt requested  with postage  paid  or (C) one
business day after being couriered by overnight receipted courier service:
 
Notices  to the Executive:
 
Paul Deputy
 
                                                                     
                                                                     
                                                                     
 
 
Notices to the Company:
 
Rockdale Resources Corporation
Attn: Board of Directors
 
                                                                     
                                                                     
                                                                     
 
 
Attorney At Law 2464 Bering Drive
Houston,·Texas  77057
281-989-0099


Notwithstanding anything in this Agreement to the contrary, if actual written
notice is received, regardless of the means of transmittal, such notice shall be
deemed to be acceptable and effective as proper notice under this Section 13.

--------------------------------------------------------------------------------

12. Severability. Ifany provision in this Agreement shall be found by a court,
referee or authority of competent jurisdiction to be invalid, illegal or
unenforceable, such provision shall be construed and enforced as if it had been
narrowly drawn so as not to be invalid, illegal or unenforceable, and the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired, and if any provision in
this Agreement is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances.
 
13. Entire Agreement and Amendment. This Agreement, the Purchase Agreement  and
the documents referenced herein and therein contain the entire agreement of the
parties with regarding to the subject matter set forth herein, and supersede any
and all prior negotiations and agreements between the parties, written or oral,
with respect to the subject matter set forth  herein. This Agreement may be
amended, modified and/or supplemented by the parties at any time, but only by an
instrument in writing signed by the party or parties to be bound.
 
14. Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile and electronic signature pages), each of which is deemed
to be an  original and all of which taken together constitute one and the same
agreement. Copies of signatures shall be deemed to be fully enforceable and
legally binding original signatures.
 
15. No Construction Against Drafter. Each of the parties to this Agreement has
been represented by counsel who has each been involved in the drafting of this
Agreement or has had an opportunity to have input into the drafting of this
Agreement. Accordingly, this Agreement shall not be construed either against or
in favor of any party based upon that party’s role in drafting this Agreement,
and any rule of construction to the effect that any ambignities are to be
resolved against the drafting party shall not be employed in the interpretation
or construction of this Agreement.
 
16. Binding Effect; Assignment. This Agreement shall be binding on, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns, and no other Person shall acquire or have any rights under or by virtue
of this Agreement. No party  may assign any right or obligation under this
Agreement without the prior written consent of the other party; provided,
however, that the Company may assign, without the prior written consent of
Executive, its rights and obligations under this Agreement to its Affiliates
and/or in connection with the sale of substantially all of the assets or any of
the equity of the Company.
 
17. Governing Law. This Agreement shall be interpreted, construed and enforced
in accordance with the laws of the State of Texas, without giving effect to any
conflicts of laws principles that would require the application of the laws of
any other jurisdiction.
 
18. Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or legal holiday in the
state in which the Company’s chief-executive office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.
 
19. Withholding. The Company and its Affiliates will be entitled to deduct or 
withhold from any amounts owing to the Executive any federal, state, local or
foreign withholding taxes, excise tax, or employment taxes (“Taxes”) imposed
with respect to the Executive’s  compensation  or other payments  from the
Company  or any  of its Affiliates  or the

--------------------------------------------------------------------------------

Executive’s ownership interest in the Company or any of its Affiliates
(including, without limitation, wages, bonuses, dividends, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity).
In the event the Company or any of its Affiliates does not make such deductions
or withholdings, the Executive will indemnify and hold harmless the Company and
its Affiliates for any amounts paid with respect to any such Taxes.
 
20. Corporate Opportunities. During the Employment Period, the Executive will
submit to the Board all business, commercial and investment opportunities or
offers presented to the Executive or of which the Executive becomes aware which
relate to the Business of the Company or its Affiliates as such Business of the
Company or its Affiliates exists at any time during the Employment Period
(“Corporate Opportunities”). During the Employment Period, unless approved by
the Board, the Executive will not accept or pursue, directly or indirectly, any
Corporate Opportunities on the Executive’s own behalf.
 
21. Assistance in Proceedings. During the Employment Period and for six (6)
months thereafter, the Executive will cooperate with the Company and its
Affiliates in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company or any Affiliate
(including, without limitation, the Executive being available to the Company and
its Affiliates upon reasonable notice for interviews and factual investigations,
appearing at the Company’s or any Affiliate’s request to give testimony 
without  requiring service of a subpoena or other legal process, volunteering to
the Company and its Affiliates all pertinent information and turning over to the
Company and its Affiliates all relevant documents which are or may come into the
Executive’s possession, all at times and on schedules that are reasonably
consistent with the Executive’s other permitted activities and commitments). In
the event the Company or any Affiliate requires the Executive’s cooperation in
accordance with this Section 23, the Company will pay the Executive a reasonable
per diem as determined by the Board and reimburse the Executive for reasonable
expenses incurred in connection therewith (including lodging and meals, upon
submission ofreceipts).
 
22. Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.
Any waiver by any party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Agreement.
 
23. CONSENT TO JURISDICTION; SERVICE OF PROCESS. EACH PARTY IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS LOCATED IN THE STATE OF
TEXAS (OR IF SUCH FEDERAL COURTS  SHALL NOT HAVE JURISDICTION, THEN THE STATE
COURTS LOCATED IN THE STATE OF TEXAS) IN CONNECTION WITH ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND AGREE NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE IN ANY SUCH SUIT, ACTION OR
PROCEEDING THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS
AGREEMENT OR THE SUBJECT MATTER MAY NOT BE ENFORCED BY SUCH COURTS.

--------------------------------------------------------------------------------

 
 
24. WAIVER OF JURY TRIAL. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENTS (WHETHER
VERBAL OR WRITTEN) RELATING TO THE FOREGOING. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.


* * * * *

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Executive Employment
Agreement as of the date first written above.


 
COMPANY:
 
Rockdale Resources Corporation,
A Colorado Corporation
 
By:
 
Name: Zel C Khan
Title: President




By:                                                                          
 
Name:                                                                     
 
Title:                                                                       




[image0.jpg]
 
EXECUTVE:

--------------------------------------------------------------------------------